            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              LYNN L. KRIEGER, SB# 209592
            2   Email: Lynn.Krieger@lewisbrisbois.com
              333 Bush Street, Suite 1100
            3 San Francisco, California 94104-2872
              Telephone: 415.362.2580
            4 Facsimile: 415.434.0882

            5 Attorneys for Defendant WWL SHIPOWNING
              SINGAPORE PTE
            6

            7

            8                                    UNITED STATES DISTRICT COURT

            9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           10

           11 TINA GALARZA ,                                        CASE NO. 2:18-cv-03245-KJM-CKD

           12                       Plaintiff,                      JOINT STIPULATION AND ORDER TO
                                                                    CONTINUE PRETRIAL DEADLINES
           13             vs.
                                                                    Trial Date:        None Set
           14 WWL SHIPOWNING SINGAPORE PTE;
              DOES 1-40,
           15
                         Defendant.
           16

           17

           18            The Parties in the above-entitled action jointly submit this Stipulation and Proposed Order

           19 seeking to continue the pretrial deadlines in this case:

           20            This court entered its “STATUS (PRETRIAL SCHEDULING) ORDER” setting forth

           21 pretrial deadlines on June 12, 2019 (Docket Entry16), following the May 23, 2019 initial

           22 scheduling conference at which counsel for both parties attended.

           23            At the time of the initial scheduling conference, Plaintiff was contemplating surgery to her

           24 left ankle, in the area she alleges was injured as a result of the subject incident. Plaintiff underwent

           25 surgery to the ankle in late summer 2019 and her status is being assessed. Documents have been

           26 exchanged but new documents will have to be obtained and an independent medical examinations

           27 completed. Once Plaintiff’s status is assessed, the parties will engage in mediation with mediator

           28 James Nebel, who has already agreed to serve as a mediator in this case.
LEWI
S               4815-7560-4912.1
BRISBOI
S                                   JOINT STIPULATION AND ORDER TO CONTINUE PRETRIAL DEADLINES
BISGAARD
            1            The status of Plaintiff’s recovery will affect issues and potential settlement in this case and

            2 the parties therefore respectfully request a continuation of the pretrial deadlines in this case as

            3 follows:

            4

            5      Deadline                          Current Date                      Proposed Date

            6      Completion of all discovery       January 10, 2020                  May 29, 2020

            7      Initial disclosure of expert      January 10, 2020                  May 29, 2020

            8      witnesses

            9      Rebuttal expert witness           February 10, 2020                 June 30, 2020

           10      disclosure

           11      Expert discovery cutoff           March 10, 2020                    July 31, 2020

           12      Hearing on dispositive            April 24, 2020                    September 18, 2020
           13      motions
           14

           15            The Court’s June 12, 2019 provided that the Court will set a Final Pretrial Conference date
           16 after the resolution of any dispositive motions, or passage of the dispositive motion cutoff, with a

           17 trial date being determined at the pretrial conference.

           18

           19            Respectfully submitted.
           20

           21 DATED: January 3, 2020                         LEWIS BRISBOIS BISGAARD & SMITH                LLP

           22

           23
                                                             By:      /S/ Lynn L. Krieger
           24                                                      Lynn L. Krieger
                                                                   Attorneys for Defendant WWL SHIPOWNING
           25                                                      SINGAPORE PTE
           26

           27

           28
LEWI
S               4815-7560-4912.1
BRISBOI                                                               2
S                            JOINT STIPULATION AND PROPOSED ORDER TO CONTINUE PRETRIAL DEADLINES
BISGAARD
            1

            2 DATED: January 3, 2020                                     WELTIN, STREB, & WELTIN, LLP

            3
                                                                         __ /S/ Michael Villeggiante, Esq.
            4                                                            ______________________________
                                                                         Michael Villeggiante, Esq.
            5                                                            Attorneys for Plaintiff TINA GALARAZA

            6

            7                                                 ORDER

            8
                         The deadlines are adjusted as follows:
            9

           10
                   Deadline                         Current Date                     New Date
           11
                   Completion of all discovery      January 10, 2020                 May 29, 2020
           12

           13      Initial disclosure of expert     January 10, 2020                 May 29, 2020

           14      witnesses

           15      Rebuttal expert witness          February 10, 2020                June 30, 2020

           16      disclosure

           17      Expert discovery cutoff          March 10, 2020                   July 31, 2020

           18      Hearing on dispositive           April 24, 2020                   September 25, 2020

           19      motions

           20

           21            It is so ORDERED.

           22 DATED: January 7, 2020.

           23

           24                                                        UNITED STATES DISTRICT JUDGE
           25

           26

           27

           28
LEWI
S               4815-7560-4912.1
BRISBOI                                                              3
S                            JOINT STIPULATION AND PROPOSED ORDER TO CONTINUE PRETRIAL DEADLINES
BISGAARD
